UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2012(Unaudited) DWS Core Equity Fund Shares Value ($) Common Stocks 99.1% Consumer Discretionary 12.8% Automobiles 1.8% General Motors Co.* (a) Hotels, Restaurants & Leisure 0.7% Brinker International, Inc. Marriott Vacations Worldwide Corp.* Melco Crown Entertainment Ltd. (ADR)* Six Flags Entertainment Corp. Starbucks Corp. Yum! Brands, Inc. Household Durables 1.1% M.D.C. Holdings, Inc. (a) Ryland Group, Inc. (a) Sony Corp. (ADR) Whirlpool Corp. Internet & Catalog Retail 1.4% Expedia, Inc. (a) Leisure Equipment & Products 0.2% Polaris Industries, Inc. (a) Media 3.7% Comcast Corp. "A" (a) Comcast Corp. Special "A" (a) Gannett Co., Inc. (a) Lions Gate Entertainment Corp.* (a) McGraw-Hill Companies, Inc. Multiline Retail 0.8% Dillard's, Inc. "A" Macy's, Inc. Specialty Retail 3.1% Aaron's, Inc. (a) Home Depot, Inc. The Gap, Inc. TJX Companies, Inc. Consumer Staples 11.6% Beverages 2.1% Anheuser-Busch InBev NV (ADR) (a) Diageo PLC (ADR) (a) PepsiCo, Inc. Food & Staples Retailing 3.3% Costco Wholesale Corp. CVS Caremark Corp. Wal-Mart Stores, Inc. Food Products 1.6% Bunge Ltd. (a) Dean Foods Co.* Nestle SA (ADR) (Registered) Tyson Foods, Inc. "A" Household Products 2.4% Kimberly-Clark Corp. (a) Procter & Gamble Co. (a) Tobacco 2.2% Altria Group, Inc. (a) Lorillard, Inc. Philip Morris International, Inc. Energy 11.9% Energy Equipment & Services 0.2% Exterran Holdings, Inc.* Transocean Ltd. Oil, Gas & Consumable Fuels 11.7% ConocoPhillips (a) CVR Energy, Inc.* (a) Delek U.S. Holdings, Inc. Exxon Mobil Corp. HollyFrontier Corp. Marathon Oil Corp. Marathon Petroleum Corp. Phillips 66 Statoil ASA (ADR) (a) Suncor Energy, Inc. Tesoro Corp. Valero Energy Corp. Western Refining, Inc. (a) Williams Companies, Inc. Financials 15.9% Capital Markets 1.7% BlackRock, Inc. Franklin Resources, Inc. T. Rowe Price Group, Inc. (a) Commercial Banks 2.2% East West Bancorp., Inc. HSBC Holdings PLC (ADR) (a) Iberiabank Corp. (a) KeyCorp (a) Royal Bank of Canada Zions Bancorp. (a) Consumer Finance 1.1% Capital One Financial Corp. Discover Financial Services Diversified Financial Services 3.7% Citigroup, Inc. JPMorgan Chase & Co. Moody's Corp. (a) Insurance 5.0% ACE Ltd. Aflac, Inc. Allstate Corp. Chubb Corp. Cincinnati Financial Corp. CNO Financial Group, Inc. (a) Everest Re Group Ltd. Fidelity National Financial, Inc. "A" First American Financial Corp. MBIA, Inc.* (a) PartnerRe Ltd. Progressive Corp. (a) The Travelers Companies, Inc. Real Estate Investment Trusts 2.1% American Tower Corp. (REIT) CBL & Associates Properties, Inc. (REIT) (a) Highwoods Properties, Inc. (REIT) Ryman Hospitality Properties (REIT) (a) Weyerhaeuser Co. (REIT) (a) Thrifts & Mortgage Finance 0.1% Ocwen Financial Corp.* Health Care 11.6% Biotechnology 2.5% Alexion Pharmaceuticals, Inc.* Amgen, Inc. Celgene Corp.* Onyx Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 0.5% Boston Scientific Corp.* (a) Teleflex, Inc. Zimmer Holdings, Inc. Health Care Providers & Services 4.2% Aetna, Inc. (a) Centene Corp.* CIGNA Corp. Express Scripts Holding Co.* Health Net, Inc.* Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. WellCare Health Plans, Inc.* WellPoint, Inc. (a) Life Sciences Tools & Services 0.1% Thermo Fisher Scientific, Inc. Pharmaceuticals 4.3% Abbott Laboratories Allergan, Inc. AstraZeneca PLC (ADR) Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* Novo Nordisk AS (ADR) Sanofi (ADR) Industrials 8.1% Aerospace & Defense 4.9% Alliant Techsystems, Inc. Boeing Co. General Dynamics Corp. Huntington Ingalls Industries, Inc. Lockheed Martin Corp. Northrop Grumman Corp. (a) Raytheon Co. Triumph Group, Inc. Air Freight & Logistics 0.2% United Parcel Service, Inc. "B" Airlines 1.1% Alaska Air Group, Inc.* Ryanair Holdings PLC (ADR) Southwest Airlines Co. U.S. Airways Group, Inc.* (a) United Continental Holdings, Inc.* (a) Commercial Services & Supplies 0.1% Avery Dennison Corp. (a) Construction & Engineering 0.1% Quanta Services, Inc.* Industrial Conglomerates 0.4% Koninklijke Philips Electronics NV Machinery 1.2% ITT Corp. (a) Oshkosh Corp.* Terex Corp.* (a) Trading Companies & Distributors 0.1% United Rentals, Inc.* (a) Information Technology 17.6% Communications Equipment 5.5% Brocade Communications Systems, Inc.* Cisco Systems, Inc. Harris Corp. QUALCOMM, Inc. Research In Motion Ltd.* (a) Computers & Peripherals 0.6% Apple, Inc. EMC Corp.* Hewlett-Packard Co. SanDisk Corp.* Electronic Equipment, Instruments & Components 0.2% Ingram Micro, Inc. "A"* Vishay Intertechnology, Inc.* (a) Internet Software & Services 2.6% Akamai Technologies, Inc.* AOL, Inc.* (a) eBay, Inc.* IAC/InterActiveCorp. (a) IT Services 4.2% Accenture PLC "A" Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. (a) CoreLogic, Inc.* Heartland Payment Systems, Inc. (a) Lender Processing Services, Inc. Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 1.6% First Solar, Inc.* (a) Kulicke & Soffa Industries, Inc.* Micron Technology, Inc.* RF Micro Devices, Inc.* Software 2.9% Activision Blizzard, Inc. (a) Cadence Design Systems, Inc.* (a) Microsoft Corp. Solarwinds, Inc.* Symantec Corp.* Materials 5.5% Chemicals 3.4% CF Industries Holdings, Inc. Georgia Gulf Corp. (a) LyondellBasell Industries NV "A" Monsanto Co. Construction Materials 0.3% Cemex SAB de CV (ADR) (a) Eagle Materials, Inc. Containers & Packaging 0.1% Bemis Co., Inc. (a) Metals & Mining 1.0% AngloGold Ashanti Ltd. (ADR) (a) Kinross Gold Corp. Paper & Forest Products 0.7% Louisiana-Pacific Corp.* (a) Telecommunication Services 2.6% Diversified Telecommunication Services 1.4% AT&T, Inc. Verizon Communications, Inc. Wireless Telecommunication Services 1.2% Sprint Nextel Corp.* (a) Telephone & Data Systems, Inc. Utilities 1.5% Electric Utilities 0.6% Duke Energy Corp. NV Energy, Inc. Independent Power Producers & Energy Traders 0.0% NRG Energy, Inc. Multi-Utilities 0.9% Ameren Corp. Consolidated Edison, Inc. (a) Total Common Stocks (Cost $2,540,678,284) Securities Lending Collateral 23.6% Daily Assets Fund Institutional, 0.20% (b) (c) (Cost $654,322,641) Cash Equivalents 0.9% Central Cash Management Fund, 0.15% (b) (Cost $25,912,326) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,220,913,251) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $3,239,223,985.At December 31, 2012, net unrealized appreciation for all securities based on tax cost was $182,910,521.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $229,987,785 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $47,077,264. (a) All or a portion of these securities were on loan.The value of all securities loaned at December 31, 2012 amounted to $653,597,980, which is 23.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At December 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) S&P 500 E-Mini Index USD 3/15/2013 ) S&P: Standard & Poor's Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
